FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        July 28, 2010
                                                                    Elisabeth A. Shumaker
                       UNITED STATES COURT OF APPEALS                   Clerk of Court

                                        TENTH CIRCUIT


 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.                                                 No. 09-4191
                                                   (D. Ct. No. 2:08-CR-00698-TC-1)
 RUBEN PEDRAZA-BUCIO,                                           (D. Utah)

                Defendant - Appellant.


                               ORDER AND JUDGMENT*


Before BRISCOE, Chief Circuit Judge, TACHA, and O’BRIEN, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       On October 2, 2008, defendant-appellant Ruben Pedraza-Bucio paid a short visit to

a friend’s apartment that was being watched by a Salt Lake City, Utah narcotics unit.

When Mr. Pedraza-Bucio left the apartment, the narcotics unit requested that a patrol



       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
officer follow his vehicle and conduct a traffic stop if he committed a traffic violation.

Deputy Michael Mays followed Mr. Pedraza-Bucio and pulled him over when he

observed him cross the fog line and nearly hit a curb.

       While Deputy Mays attempted to confirm Mr. Pedraza-Bucio’s identity, Officer

Richelle Brown arrived at the scene with her narcotics-sniffing dog. Once the officers

confirmed Mr. Pedraza-Bucio’s identity, they returned his documents, issued him a traffic

citation, and told him that he was free to leave. Before he drove away, however, Officer

Brown approached Mr. Pedraza-Bucio’s vehicle and asked for consent to search it. Mr.

Pedraza-Bucio, whose primary language is Spanish, gave written consent to search his

vehicle on a form that was written in both Spanish and English. The search revealed over

50 grams of methamphetamine and the officers arrested him.

       Following the district court’s denial of his motion to suppress the drugs found in

his vehicle, Mr. Pedraza-Bucio pleaded guilty to one count of possession of 50 grams or

more of methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a). He

was sentenced to 87 months’ imprisonment. Mr. Pedraza- Bucio now appeals the denial

of his motion to suppress.

       Mr. Pedraza-Bucio’s counsel has filed a brief and a motion to withdraw pursuant

to Anders v. California, 386 U.S. 738, 744 (1967). Anders authorizes counsel to request

permission to withdraw where he has thoroughly examined the case and has determined

that any appeal would be wholly frivolous. Anders, 386 U.S. at 744. A request to

withdraw must be accompanied by a brief indicating any potential appealable issues. Id.

                                             -2-
The defendant must then have the opportunity to raise any points he chooses. Id. “[T]he

court—not counsel—then proceeds, after a full examination of all the proceedings, to

decide whether the case is wholly frivolous. If it so finds it may grant counsel’s request

to withdraw and dismiss the appeal. . . .” Id.

       Having reviewed the record, the district court’s order, and Mr. Pedraza-Bucio’s

counsel’s Anders brief,1 we agree that this appeal is wholly frivolous. The initial traffic

stop, the length of the stop, and the subsequent consensual search were all constitutionally

permissible. Accordingly, the district court correctly denied Mr. Pedraza-Bucio’s motion

to suppress and there are no non-frivolous issues for appeal. For these reasons, we

DISMISS Mr. Pedraza-Bucio’s appeal and GRANT his counsel’s motion to withdraw.

                                             ENTERED FOR THE COURT,



                                             Deanell Reece Tacha
                                             Circuit Judge




       1
           Mr. Pedraza-Bucio did not file a response to his counsel’s Anders brief.

                                              -3-